                                                        LAW OFFICE OF

                                            MICHAEL K. BACHRACH
                                                  276 FIFTH AVENUE, SUITE 501
                                                     NEW YORK, N.Y. 10001
                                                           ‐‐‐‐‐‐‐‐‐‐‐‐‐‐
                                            TEL. (212) 929‐0592  FAX. (866) 328‐1630


MICHAEL K. BACHRACH *                                                                              http://www.mbachlaw.com
* admitted in N.Y., MN and D.C.                                                                       michael@mbachlaw.com

                                                           January 24, 2020

         By ECF

         The Hon. Katherine Polk Failla
         United States District Court
         Southern District of New York
         40 Foley Square
                                                                             MEMO ENDORSED
         New York, NY 10007

                                                           Re: United States v. Deborah Jackson,
                                                           17 Cr. 168 (KPF) (SDNY)

         Dear Judge Failla:

                I represent Defendant Deborah Jackson in the above-referenced matter and write to
         respectfully request a modification of the conditions of Ms. Jackson’s supervised release.
         Specifically, the defendant requests permission to travel from New York City to Montego Bay,
         Jamaica, on June 5, 2020, returning on June 9, 2020. The purpose of the travel is to attend the
         wedding of her half-sister, Teresa Macon.

                 I have spoken with P.O. Giavonnii Foderingham and she has informed me that the
         Probation Department has no objection to this request. I have also spoken with Assistant United
         States Attorney Jacob Warren who has informed me that the Government likewise has no
         objection.

                Accordingly, the undersigned respectfully requests that Defendant Deborah Jackson’s
         conditions of supervised release be modified as described above.

                   As always, thank you for your time and consideration.

                                                           Respectfully submitted,




                                                           Michael K. Bachrach
                                                           Attorney for Defendant Deborah Jackson

         cc:       AUSA Jacob Warren (by ECF)
                   U.S. Probation Officer Giavonnii Foderingham (by email)
Application GRANTED. Defendant Deborah Jackson is permitted to travel from New
York City to Montego Bay, Jamaica, departing on June 5, 2020, and returning on
June 9, 2020.

Dated:   January 27, 2020              SO ORDERED.
         New York, New York



                                       HON. KATHERINE POLK FAILLA
                                       UNITED STATES DISTRICT JUDGE
